                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
RCH/SPN/HDM                                      271 Cadman Plaza East
F. #2018R01309                                   Brooklyn, New York 11201


                                                 September 1, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:    United States v. Rashid Sultan Rashid Al Malik Alshahhi, et al.
                    Criminal Docket No. 21-371 (BMC)

Dear Judge Cogan:

              The parties respectfully submit this proposed joint agenda for the status
conference in the above-captioned matter scheduled for September 2, 2021 at 10:00 a.m.

    Production of Rule 16 Material: The government has begun the production of
     discoverable material to the defendants pursuant to Federal Rule of Criminal Procedure
     16. To date, the government has made ten productions totaling more than 100,000
     pages of documents, but substantial discoverable material remains to be produced. The
     government continues to collect, review and produce discoverable material to the
     defendants on a rolling basis.

    Classified Information Procedures Act (CIPA): The government anticipates this case
     will involve briefing pursuant to CIPA. The government expects to file its CIPA
     Section 2 brief before the next status conference.

    Complex Case Designation: The government intends to seek designation of this case
     as complex pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii). Mr. Barrack believes this
     decision should be deferred until the next status conference so that there is parity of
     access to discovery materials before Mr. Barrack takes a position on complex case
     designation. Mr. Barrack agrees to an order of extension, excluding time from the
     Speedy Trial Act, until that date. Mr. Grimes has no objection to an exclusion of time
     until the next status conference.

    Brady Materials and Obligations: Given the stage of discovery, counsel for Mr.
     Barrack respectfully requests that a briefing schedule related to Brady and other
         discovery motions be set at the next status conference, should it be necessary. The
         government has advised counsel for the defendants that, to date, it has not identified
         any exculpatory materials as defined by Brady v. Maryland, 373 U.S. 83 (1963) and its
         progeny, but that it will continue to review material to ensure it meets its continuing
         disclosure obligations under Brady. Counsel for Mr. Grimes will raise any appropriate
         issues that may require the Court’s consideration, should that become necessary.

       Bill of Particulars: Counsel for Mr. Barrack has requested a bill of particulars from
        the government. The government has advised counsel for Mr. Barrack that it believes
        the indictment satisfies the pleading standards of Federal Rule of Criminal Procedure
        7(c)(1) and that a bill of particulars is not warranted in this case. Given the stage of
        discovery, counsel for Mr. Barrack would like to address a briefing schedule related to
        this issue, should it be necessary, at the next status conference. Mr. Grimes has no
        objection, but respectfully reserves the right to separately seek a bill of particulars after
        the government has substantially completed its production of discovery and he has had
        a reasonable opportunity to review it.

       Next Status Conference – The parties respectfully request that the Court schedule the
        next status conference approximately 60 days from the date of the status conference set
        for September 2, 2021.


                                                       Respectfully submitted,

                                                       JACQUELYN M. KASULIS
                                                       Acting United States Attorney

                                               By:       /s/
                                                       Ryan C. Harris
                                                       Samuel P. Nitze
                                                       Hiral D. Mehta
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000




cc:      Counsel for Thomas Joseph Barrack (by ECF)
         Counsel for Matthew Grimes (by ECF)
         Clerk of the Court (BMC) (by ECF)




                                                  2
